                Case 20-10343-LSS               Doc 5792        Filed 07/27/21         Page 1 of 3




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

     In re:                                                       Chapter 11

                                                                  Case No. 20-10343 (LSS)
     BOY SCOUTS OF AMERICA AND
     DELAWARE BSA, LLC,1                                          Jointly Administered

                                         Debtors.                 Re: D.I. 5466 and 5682

     JOINDER TO OBJECTION TO DEBTORS’ MOTION FOR ENTRY OF AN ORDER,
        PURSUANT TO SECTIONS 363(b) AND 105(a) OF THE BANKRUPTCY CODE,
    (I) AUTHORIZING THE DEBTORS TO ENTER INTO AND PERFORM UNDER THE
                  RESTRUCTURING SUPPORT AGREEMENT, AND
                       (II) GRANTING RELATED RELIEF
         The claimants represented by the undersigned counsel, and set out by claim number in

Exhibit A, join the Objection to Debtors’ Motion for Entry of an Order, Pursuant to Sections 363(b)

and 105(a) of the Bankruptcy Code, (I) Authorizing the Debtors to Enter Into and Perform Under

the Restructuring Support Agreement, and (II) Granting Related Relief (Dkt. 5682).

                                                                Respectfully submitted,

                                                                BIELLI & KLAUDER, LLC

Dated: July 27, 2021                                            /s/ David M. Klauder
                                                                David M. Klauder, Esq. (No. 5769)
                                                                1204 N. King Street
                                                                Wilmington, DE 19801
                                                                Phone: (302) 803-4600
                                                                Fax: (302) 397-2557
                                                                Email: dklauder@bk-legal.com

                                                                - and -




1
 The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing
address is 1325 West Walnut Hill Lane, Irving, Texas 75038.

                                                           1
Case 20-10343-LSS   Doc 5792   Filed 07/27/21   Page 2 of 3




                               BEASLEY, ALLEN, CROW, METHVIN,
                               PORTIS & MILES, P.C.

                               Leon Hampton, Jr., Esquire
                               Lauren E. Miles, Esquire
                               218 Commerce Street
                               Montgomery, AL 36104
                               Phone: (334) 269-2343
                               Facsimile: (334) 954-7555
                               Email: leon.hampton@beasleyallen.com
                                      Lauren.miles@beasleyallen.com

                               Counsel to the Beasley Allen Law Firm
                               Claimants




                          2
             Case 20-10343-LSS        Doc 5792     Filed 07/27/21     Page 3 of 3




                                      EXHIBIT A
        The foregoing Joinder to Objection to Debtors’ Motion for Entry of an Order, Pursuant to
Sections 363(b) and 105(a) of the Bankruptcy Code, (I) Authorizing the Debtors to Enter Into
and Perform Under the Restructuring Support Agreement, and (II) Granting Related Relief was
filed by the following creditors who each filed a Sexual Abuse Survivor Proof of Claim. The
numbers below are the claim numbers for each creditor’s Sexual Abuse Survivor Proof of Claim.

   Paul Folsom       Paul Maynard           Gary              Charles
                                          Applequist          Hammett
    SA-94894           SA-65335
    SA-94947                               SA-65374           SA-71621
                                                              SA-71642




                                               3
